COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-388-CV



IN RE BERNARD SCHUCHMANN	RELATOR



----------



ORIGINAL PROCEEDING



----------

MEMORANDUM OPINION
(footnote: 1)
----------

The court has considered relator's petition for writ of prohibition and emergency motion for temporary relief.  The court is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of prohibition and emergency motion for temporary relief are denied.  

Relator shall pay all costs incurred in this proceeding, for which let execution issue.

PER CURIAM

PANEL A:	HOLMAN, LIVINGSTON, AND GARDNER, JJ.

DELIVERED:  October 27, 2006 

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4